SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported) June 27, 2007 VERAMARK TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-13898 16-1192368 (State or Other Jurisdictionof Incorporation) (Commission File Number) (IRS Employer Identification No.) 3750 Monroe Avenue, Pittsford, New York 14534 (Address of Principal Executive Offices including zip code) (585) 381-6000 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ( ) Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ( ) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ( ) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ( ) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. The Board of Directors of the Registrant elected Martin F. LoBiondo, 44,Executive Vice President on June27, 2007. The Board's election of Mr. LoBiondo followed a review of candidates to succeed David G. Mazzella, President and Chief Executive Officer upon Mr. Mazzella’sannounced decision to retire on December 31, 2007. It iscontemplated that Mr. LoBiondo will be elected President and Chief Executive Officer of theRegistrant upon Mr. Mazzella's retirement. Mr.LoBiondo joined the Registrant in 2000.For the past five years he has served the Registrant in several engineeringand development leadership capacities and most recently asSenior Vice President . Item7.01. RegulationFD Disclosure. OnJuly 2, 2007, the Registrant issued a press release which is attached hereto as Exhibit99.1, announcing the election of Mr.LoBiondo as Executive Vice President and is incorporated by reference herein. Item9.01. Financial Statements and Exhibits. Exhibit99.1 - Press Release of Veramark Technologies, Inc. datedJuly 2, 2007. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 2, 2007 Veramark Technologies, Inc. By: /s/Ronald C. Lundy Ronald C. Lundy Vice President of Finance & CFO
